ACCEPTED
                                                                                    03-13-00286-CV
                                                                                            6630108
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                               8/24/2015 5:03:21 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK

                          No. 03-13-00286-CV
                                                                   FILED IN
                    In the Third Court of Appeals           3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
                                                            8/24/2015 5:03:21 PM
                              Austin, Texas                   JEFFREY D. KYLE
                                                                    Clerk


                        RICHARD PATRICK FAGERBERG,

                                   Appellant
                                       V.

    STEVE MADDEN, LTD., SXSW, INC., AND W3 EVENT SPECIALISTS, INC.,

                                   Appellees


                 APPEAL FROM CAUSE NO. D-1-GN-13-000933
               261ST DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                    HON. SUZANNE COVINGTON PRESIDING


              SECOND MOTION FOR EXTENSION OF TIME
                 TO FILE MOTION FOR REHEARING


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellant Richard Patrick Fagerberg files this motion requesting a two-day

extension of time for filing the motion for rehearing submitted to the Court on

August 21, 2015. Appellant respectfully shows:

      1.    On July 3, 2015, this Court issued an opinion and judgment affirming

the trial court’s summary judgments favoring all three appellants. Appellant
received a 30-day extension of time—to August 19, 2015—for filing any motion

for rehearing or for en banc reconsideration.

       2.    The new due date was miscalendared in the undersigned counsel’s

office. Instead of reflecting August 19, 2015 as the new due date, the calendar

reflected a due date of August 21, 2015. Counsel thus erroneously believed the

motion to be timely when filed.

       3.    Appellant asks the Court to extend his time for filing his motion for

rehearing by two days so as to render the recent filing timely.

                         CONCLUSION AND PRAYER

       Appellant respectfully requests that the Court grant this motion, thus making

his motion for rehearing against Appellee W3 Event Specialists, Inc. due on

August 21, 2015. Appellant requests all other appropriate relief to which he is

entitled.

                                       Respectfully submitted,

                                       SMITH LAW GROUP LLLP

                                       /s/D. Todd Smith
                                       D. Todd Smith
                                       State Bar No. 00797451
                                       todd@appealsplus.com
                                       1250 Capital of Texas Highway South
                                       Three Cielo Center, Suite 601
                                       Austin, Texas 78746
                                       (512) 439-3230
                                       (512) 439-3232 (fax)

                                       Counsel for Appellant


                                          2
                    CERTIFICATE OF CONFERENCE

      In compliance with Texas Rule of Appellate Procedure 10.1(a)(5), I certify

that I conferred with John Dailey, lead appellate counsel for Appellee W3 Event

Specialists, who informed me that any extension of time to file a motion for

rehearing would be opposed.

                                    /s/D. Todd Smith
                                    D. Todd Smith




                                       3
                         CERTIFICATE OF SERVICE

      On August 24 2015, in compliance with Texas Rule of Appellate Procedure

9.5, I served this document by e-service, e-mail, and/or mail to:

      Steven J. Knight
      CHAMBERLAIN, HRDLICKA, WHITE, WILLIAMS & AUGHTRY
      1200 Smith Street, Suite 1400
      Houston, Texas 77002-4496
      Counsel for Appellee Steve Madden, Ltd.

      Peter D. Kennedy
      GRAVES, DOUGHERTY, HEARON & MOODY, P.C.
      401 Congress Avenue, Suite 2200
      Austin, Texas 78701
      Counsel for Appellee SXSW, Inc.

      John T. Dailey
      ALLEN, STEIN & DURBIN, P.C.
      6243 IH-1 0 West, 7th Floor
      P. O. Box 101507
      San Antonio, Texas 78201
      Counsel for Appellee W3Event Specialists, Inc.


                                       /s/D. Todd Smith
                                       D. Todd Smith




                                          4